923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re John REEVES-BEY, Petitioner.
No. 90-8047.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 29, 1991.

On Petition for Writ of Mandamus.  (CA-90-480-H;  CA-90-481-F)
John Reeves-Bey, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
John Reeves-Bey brought this mandamus petition seeking an order directing the district court to immediately order necessary medical care and his removal from the custody of the bureau of prisons.  Reeves-Bey's federal complaints were last acted upon in December 1990.  Because it has been less than six months since Reeves-Bey's suit received judicial attention, we hold that there has not been undue delay.  Regarding Reeves-Bey's desire to have this Court order the district court to grant relief, we note that mandamus relief cannot be used as a substitute for appeal.    In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We also deny Reeves-Bey's emergency motion, filed in this Court, reiterating the claims made in this mandamus petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significatly aid in the decisional process.


2
PETITION DENIED.